Citation Nr: 1541334	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  13-18 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an earlier effective date, prior to May 1, 2010, for the grant of a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1962 to December 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted a TDIU effective May 1, 2010.  

In July 2013 and October 2013 correspondence, the Veteran withdrew his request for a Board hearing.  

In April 2015, the Board remanded the issue on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

In addition to the VBMS claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran filed a claim for a TDIU on July 7, 2008.  

2.  In a final February 2009 rating decision, the RO denied the Veteran's claim for a TDIU.  

3.  The Veteran filed a claim for a TDIU on April 26, 2010; no earlier communication can be construed as an informal claim for a TDIU.  

5.  From April 26, 2009 to September 14, 2009, the evidence demonstrates that the Veteran's service-connected disabilities preclude him from securing or maintaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The February 2009 rating decision that denied the Veteran's claim for a TDIU is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2015).

2.  The criteria for an earlier effective date of April 26, 2009, but not earlier, for the grant of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The current appeal arises from the Veteran's disagreement with the effective date of a grant of a TDIU.  Once TDIU was granted, the claim was substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, during the relevant appeal period, the Veteran underwent a VA examination in December 2010, with a subsequent addendum opinion provided in April 2015.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II. 
 Earlier Effective Date 

The Veteran is seeking an earlier effective date for an award of a TDIU.  He specifies that the effective date should be 2008, when he submitted a claim for a TDIU that was denied in a subsequent February 2009 rating decision.  

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met). 

The relevant law provides that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

As an initial matter, the Board acknowledges that it had previously remanded the appeal to obtain a VA opinion.  The Board found that the Veteran may be entitled to a TDIU before May 1, 2010, because, under Bradley v. Peake, 22 Vet. App. 280, 293 (2008), a TDIU may still be assigned in addition to a schedular 100 percent evaluation where a TDIU could be granted for a disability (or disabilities) other than the disability for which a 100 percent evaluation was in effect.  Nevertheless, upon further consideration, the Board finds that Bradley is not applicable in this case.  Bradley recognized that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) (2015).  Here, the evidence shows that from September 15, 2009 to April 30, 2010, the Veteran is already in receipt of SMC for his cancer of the vocal cords rated at 100 percent and additional service-connected disabilities rated at 60 percent or more.  See 38 U.S.C.A. 1114(s) (West 2014); 38 C.F.R. § 3.350(a) (2015).  Therefore, as the Veteran is already receiving SMC from September 15, 2009 to April 30, 2010, the Board finds that the issue of whether the Veteran is entitled to a TDIU during this period is moot.  

Now, the Board must consider whether the Veteran is entitled to a TDIU, prior to September 15, 2009, when he was not receiving SMC under 38 U.S.C.A. § 1114(s).  

Based on a careful review of all of the evidence, the Board finds that the evidence demonstrates that from April 26, 2009 to September 15, 2009, the Veteran's service-connected disabilities preclude him from securing or maintaining substantially gainful employment.  

The relevant procedural history reflects that the Veteran submitted a formal claim for a TDIU on July 7, 2008.  He indicated that he last worked full-time in June 2002.  He listed three other positions that he had tried to obtain in 2003 and 2004.  In a February 2009 rating decision, the claim for a TDIU was denied.  The Veteran was notified of that decision and his appellate rights in a letter that same month.  He did not file a notice of disagreement.  Thus, the February 2009 rating decision is final.  See 38 U.S.C.A § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2015).

In July 2009, the Veteran filed an increased evaluation claim for his service-connected diabetes mellitus, type II.  No explicit or implicit statement regarding unemployability was made.  

In July 2009, the Veteran underwent a VA examination for his diabetes mellitus.  Following objective evaluation, the VA examiner found that the Veteran's diabetes had a mild effect on the Veteran's usual occupation and daily activities.  The Veteran had reported symptoms of tingling or numbness, but the VA examiner found normal sensation testing.  

On April 26, 2010, the Veteran filed a formal claim for a TDIU.  He stated that his service-connected disabilities, including back, throat cancer, and diabetes mellitus, prevented him from securing or following any substantially gainful occupation.  The Veteran had completed one year of college and had no other education or training.  See April 2010 VA Form 21-8940.

In December 2010, the Veteran underwent a VA examination to evaluate the current severity of the Veteran's service-connected disabilities, to include low back strain with traumatic degenerative joint disease (DJD); diabetes mellitus, type II; peripheral neuropathy of the right and left lower extremities; residuals of a shell fragment wound of the non-dominant left wrist with numbness of the left thumb; DJD of the non-dominant left wrist; chondromalacia with DJD of the left and right knees; chronic sinusitis and hay fever; contact dermatitis involving hands, arms and chest; muscle tension headaches; and cancer of the vocal cords.  The Veteran reported that he had worked for 11 and a half years as a detention officer until June 2002 when he stopped working, because he was unable to meet the physical requirements of the job (e.g., running, sit-ups, and push-ups).  He had been unemployed since that time.  

During the December 2010 VA examination, the Veteran reported that due to his service-connected low back strain and bilateral knee disabilities, he had difficulty lifting more than 25 pounds, he could not walk more than 40 to 50 yards, and he was unable to perform prolonged sitting, standing and walking.  He reported experiencing generalized weakness due to his diabetes mellitus, which impacted his ability to physically handle an inmate.  Due to his peripheral neuropathy of the bilateral extremities and DJD of the bilateral knees, the Veteran reported having weakness in his knees that impacted his ability to lift or bend.  Following an objective evaluation, the VA examiner found that the Veteran's service-connected low back strain and diabetes mellitus with bilateral peripheral neuropathy of the lower extremities would have a moderate effect on physical employment and a mild effect on sedentary employment.  For the rest of the Veteran's service-connected disabilities, including his service-connected cancer of the vocal cord, the VA examiner concluded that the disabilities would have a mild effect on physical employment and no significant effect on sedentary employment.  

The April 2015 VA examiner reviewed the Veteran's claims file and his medical records.  From April 26, 2009 to September 15, 2009, the VA examiner opined that it was less likely that the Veteran's service-connected disabilities, considered in combination, precluded him from securing and following substantially gainful employment, consistent with his education and occupational experience.  From September 15, 2009 to May 1, 2010, the VA examiner opined that it was less likely that the Veteran's service-connected disabilities, except his cancer of the vocal cords, considered in combination, precluded him from securing and following substantially gainful employment, consistent with his education and occupational experience.  The VA examiner relied on the findings in the December 2010 VA examination that the Veteran's service-connected disabilities had a mild to moderate effect on physical employment and no significant effect to mild effect on sedentary employment.  Overall, the VA examiner concluded that the Veteran could engage in sedentary employment.   

Despite the Veteran's contention that the Board should assign a TDIU as of his July 2008 TDIU claim, the Board has already discussed that the Veteran was denied a TDIU in a final February 2009 rating decision.  

However, for the reasons set forth below, the Board finds that it is factually ascertainable that the Veteran's service-connected disabilities prevented him from securing or following a substantially gainful occupation within one year of the date of claim, otherwise the Veteran's effective date is the date of the claim.  See 38 C.F.R. § 3.400(o)(2).  Despite the April 2015 VA examiner's negative opinion, the Board finds that as of April 26, 2009, the Veteran would be precluded from securing or following substantially gainful employment due to the combined effects of his service-connected disabilities.  Indeed, based on the Veteran's limited education, lack of any additional education or training, and sole vocational experience as a detention officer, the Board finds that sedentary employment would not likely be a viable option.  As the Veteran was in receipt of a 70 percent combined evaluation on April 26, 2009, which is the earliest date upon which the Veteran could be assigned a TDIU, the Board finds that from April 26, 2009 to September 14, 2009, a TDIU is warranted.  


ORDER

From April 26, 2009, but no earlier, to September 15, 2009, entitlement to a TDIU is granted.   




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


